Citation Nr: 1213854	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-32 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to in-service exposure to herbicides and/or service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disorder, to include sacroiliac pain.

3.  Entitlement to service connection for hypertension, to include as secondary to in-service exposure to herbicides and/or service-connected PTSD.

4.  Entitlement to an initial compensable evaluation for headaches.
 

REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1979 to August 1986, and from January 1991 to May 1991.  The DD 214 shows that her military occupational specialty (MOS) was that of licensed practical nurse (LPN).  She also has unverified service in the Army Reserve from December 1978 to June 1979, and from 1986 to 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In September 2007, the RO, in pertinent part, granted service connection for PTSD, generalized anxiety disorder, and depressive disorder assigning a 50 percent evaluation, effective November 17, 2006 (the date the original claim was filed).  The Veteran filed a timely notice of disagreement (NOD) in April 2008, at which time she specifically requested a 70 percent evaluation.  In February 2009, the RO continued the 50 percent evaluation.  In March 2009, the Veteran filed a claim of clear and unmistakable error (CUE) with respect to the February 2009 rating decision.  In May 2009, the RO increased the evaluation to 70 percent, effective November 17, 2006.  As a full grant of the benefit sought on appeal with respect to this issue has been promulgated, there remains no further controversy or question for the Board to address.  Furthermore, the May 2009 decision renders the Veteran's claim of CUE moot.

In February 2008, the RO denied service connection for a liver condition; diabetes; gastroenteritis; gastroesophageal reflux disease (GERD); low back pain; chronic fatigue; muscle and joint pains; memory loss; frequent yeast infections; dizziness, vertigo, and labryinthitis (also claimed as nausea); tinnitus; a gynecological condition (also claimed as feminine arousal disorder, irregular menstrual cycle, abnormal Pap smear, and inability to have children); asthma; ear infections; pneumonia; IBS with diarrhea; and sacroiliac pain.  The Veteran filed timely NODs with respect to all seventeen claims in April and December 2008.  In May 2009, the RO issued a statement of the case (SOC).  On September 30, 2009, the Veteran participated in an informal conference with the Decision Review Officer (DRO) during which she stated that she had not received the SOC.  At that time, the Veteran reviewed the SOC.  That same day, she submitted a statement indicating her desire to appeal the GERD, IBS, low back, sacroiliac, tinnitus, hypertension, and dizziness, vertigo, and labyrinthitis claims only.  Because the Veteran did not perfect her appeal with respect to the remaining issues, those issues are not before the Board.  

In July 2010, the RO granted service connection for tinnitus (10%, from November 17, 2006).  In March 2011, the RO granted service connection for GERD (10%, from November 17, 2006) and for benign paroxysmal positional vertigo (claimed as dizziness, vertigo, and labyrinthitis) (10%, from January 22, 2007).  As the Veteran has not initiated an appeal of the ratings or effective dates assigned to those now service-connected disabilities, no issues pertaining to her GERD, dizziness, and tinnitus remain in appellate status.

In a March 2011 supplemental statement of the case (SSOC), the RO characterized the back issue to include the Veteran's claim of sacroiliac pain.  Accordingly, to reflect this procedural history, the Board has recharacterized this claim as is noted on the title page of this decision.  

The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Thus, the IBS and hypertension issues have been recharacterized as is noted on the title page of this decision to reflect the theories of direct service connection (to include as a result of in-service exposure to herbicides) and of secondary service connection (to include as secondary to the service-connected PTSD).  

The Veteran requested a DRO hearing with respect to the back and IBS claims on her December 2008 NOD.  A hearing was scheduled for March 2009, but the Veteran requested that the hearing be rescheduled in a March 2009 correspondence.  She requested a DRO hearing with respect to the hypertension claim on her March 2009 NOD.  A hearing was scheduled for September 30, 2009.  Instead, however, an informal conference was held with a DRO on the day of the hearing.  See November 5, 2009 Letter.  In a September 30, 1999 correspondence, the Veteran indicated that the informal conference satisfied her request for a hearing with respect to all three claims.  Under these circumstances, the hearing request is deemed withdrawn.  The Veteran having withdrawn her hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e)(2011).

At the beginning of the appeal, the Veteran was represented by Veterans Service Organization.  In an April 2007 correspondence, she revoked this power of attorney.  Subsequently, in an April 2007 VA Form 21-22, the Veteran appointed the Wisconsin Department of Veterans Affairs (WDVA) as her representative.

The issue of entitlement to service for a skin condition (other than acne), to include as secondary to in-service chemical exposure or the service-connected PTSD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The claims for service connection for a low back disorder and hypertension, as well as the claim for an initial compensable rating for headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


FINDING OF FACT

The Veteran's IBS is secondary to her service-connected PTSD. 
CONCLUSION OF LAW

The Veteran's IBS is proximately due to, or the result of, her service-connected PTSD.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable action taken herein with regard to the IBS claim on appeal, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Additionally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the current appeal, the Veteran seeks service connection for IBS on either a direct basis or a secondary basis.  Specifically, she contends that she developed IBS during service, to include as a result of exposure to herbicides while working as a nurse.  In the alternative, she contends that her IBS was caused, or has been aggravated by, her service-connected PTSD.  In support of these contentions, she has submitted an internet article from the American Medical Association, which states that women who screen positive for PTSD report higher rates for other disorders, such as IBS.  As the Board will discuss in the following decision, evidence of record supports a grant of service connection for IBS on a secondary basis.  Accordingly, the Board need not address the theory of direct service connection for the Veteran's IBS.

STRs show that the Veteran was treated several different times during service for symptoms that were attributed to gastroenteritis.

Post-service private treatment records from Dr. M.W.C. reflect that in June 1999 he discussed the possibility of IBS with the Veteran in addition her gastroenteritis.  In July 2000, the doctor diagnosed GERD and abdominal pain; however, he discussed with the Veteran "dietary discretion for IBS."  In a correspondence dated November 2005, Dr. M.W.C. stated that the Veteran had been experiencing loose stools, "raising the question of infection versus inflammatory bowel disease versus irritable bowel syndrome."  A colonoscopy was performed in December 2005, but there is no diagnosis contained in that report. 

Private treatment records establish that the Veteran was diagnosed with PTSD in May 2007.

A December 2008 VA examination report contains a diagnosis of IBS.  The examiner reviewed the claims file, to include the STRs, and considered the Veteran's history of intestinal problems since service.  He opined that "[i]t is less likely than not" that the Veteran's IBS is secondarily related to her PTSD because IBS "is commonly seen in the general population."  No rationale specific to the Veteran's case was provided.  

A September 2010 VA examination report contains a diagnosis of IBS that was well-controlled with medication.  The examiner reviewed the claims file, to include the STRs, and considered the Veteran's history of intestinal problems since service.  The examiner opined that "[i]t is less likely as not that the veteran's irritable bowel syndrome was permanently aggravated by her PTSD as the IBS is currently controlled on medication."  

A correspondence dated in April 2011 by Dr. M.W.C. establishes that he has treated the Veteran for several years.  He opined that the Veteran's IBS "is more likely than not" related to her PTSD.  He explained that, in his experience, "and in the literature, most cases of severe irritable bowel syndrome have a remote history of trauma or abuse."  

While the record contains two VA examination reports indicating that the Veteran's IBS is not related to her service-connected PTSD, the Board finds Dr. M.W.C.'s positive nexus opinion to be more probative.  Specifically, the December 2008 VA examiner simply reasoned that the Veteran's IBS is not secondary to her service-connected PTSD because IBS "is commonly seen in the general population."  No rationale specific to the Veteran's case was provided.  Furthermore, the September 2010 VA examiner believes that the Veteran's IBS was not permanently aggravated by her PTSD because her IBS is "currently controlled on medication."  

Significantly, however, Dr. M.W.C., who has actually treated the Veteran for several years, specifically concluded that her IBS "is more likely than not" related to her PTSD.  Dr. M.W.C.'s opinion is based on his treatment of the Veteran for the past several years and is consistent with the evidence contained in the claims file, to include the multiple lay statements and the internet article that the Veteran submitted in support of her claim.  Although Dr. M.W.C. did not review the entire claims file, he has treated the Veteran's IBS for several years and is intimately familiar with her medical history, as evidenced by his treatment records in the claims file.  

Accordingly, and based on this evidentiary posture, the Board finds that service connection for IBS, as secondary to the service-connected PTSD, is warranted. 


ORDER

Entitlement to service connection for IBS, as secondary to service-connected PTSD, is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the remaining issues on appeal.

Back

This case was certified to the Board in May 2011.  In June 2011, the RO received additional evidence from the Veteran.  This evidence includes a June 2011 statement from the Veteran and a June 2011 lay statement from her mother.  These documents were not previously in the claims file.  It appears that the RO sent this additional evidence to the Board without considering it with regard to the Veteran's appeal.  Further, no waiver of initial RO consideration of such evidence is of record.  See 38 C.F.R. §§ 19.37, 20.1304.  Without a written waiver of initial RO consideration of this additional pertinent evidence, this case must be returned to the AOJ for readjudication and issuance of a SSOC.  Id; see also Disabled American Veterans  v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) (holding that a prior VA regulation allowing the Board to consider additional evidence without remanding case to the agency of original jurisdiction for initial consideration was invalid).  

Further, as noted above, the Veteran apparently served in the Army Reserve from 1986 to 1991.  The Board also notes that personnel records show Reserve service from December 1978 to June 1979.  Reserve service, to include any periods of active duty for training (ACDUTRA), has not been verified.  Such dates are pertinent to the instant appeal, as service connection may be granted for disease or disability resulting from an injury incurred in or aggravated by ACDUTRA.  Therefore, a remand is necessary to obtain information pertaining to the dates of such training. 

In addition, there are outstanding service treatment records (STRs) that should be obtained, to the extent that they are available.  The Veteran claims that she injured her back several times during both periods of active duty service.  As she correctly notes, records from the second period of active duty service (January to May 1991) are missing from the claims file.

Hypertension

The Veteran alleges that she has hypertension due to in-service herbicide exposure.  She maintains that she was exposed to herbicides while undergoing basic training at Fort McClellan, Alabama from May to August 1979.  She does not allege, and the record does not reflect, any evidence of service in Vietnam or in Korea along the demilitarized zone at times when the use of herbicides was conceded (and thus exposure to herbicides is not presumed).  See 38 C.F.R. § 3.307.  In January 2008, the RO issued a formal finding of unavailability of verification of the Veteran's allegation of herbicide exposure.  This document outlines the procedures followed in attempt to verify whether the Veteran was exposed to herbicides.

In the alternative, the Veteran contends that her hypertension was caused, or has been aggravated, by her service-connected PTSD.  She has submitted a medical article stating that high levels of stress can lead to adverse health outcomes such as hypertension.  In addition, she reportedly is enrolled in a medical study of the association between PTSD and blood pressure. 

STRs show two instances of elevated blood pressure.  In August 1980, the Veteran's blood pressure was 118/94, and, in September 1980, her blood pressure was 110/90.  

A June 1999 post-service private treatment record shows that the Veteran's blood pressure was 160/100.  A March 2002 record shows that she gave a prior medical history that included hypertension.  A July 2006 VA treatment record includes a diagnosis of essential hypertension.  

A December 2008 VA examination report shows that the Veteran reportedly was diagnosed with hypertension in 2002.  She denied any symptoms associated with hypertension, such as headaches.  The examiner noted that the Veteran's medication seemed to control her hypertension.  The examiner diagnosed hypertension and provided a negative opinion regarding secondary service connection.  Specifically, the examiner explained that she was "not aware of any medical literature that supports the development of this condition which is common in the general population as secondarily service connected because of her [PTSD]" and that "there is no evidence that her . . . [the Veteran's PTSD] aggravated an underlying condition of her hypertension."  However, the examiner did not provide a rationale as to why the service-connected PTSD does not aggravate the diagnosed hypertension.  Nor did she consider the theory of direct service connection.  The Board notes in this regard that there is no indication the claims file was reviewed.  

Based on this evidentiary posture, the Board finds that the VA examination report is inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, another opinion is warranted addressing direct and secondary service connection.  

Headaches

In February 2009, the RO granted service connection for headaches (0% effective April 3, 2008).  The Veteran filed a timely NOD in February 2010, and the RO issued an SOC in March 2011.  It appears that a temporary file may have been established in connection with this claim, but such has not now been integrated into the permanent claims file.  For example, no substantive appeal appears in the file before the Board, although VA's appeals tracking data base, VACOLS (Veterans Appeals Control and Locator System) indicates that the Veteran has filed a VA Form 9.  As the record is potentially incomplete, the Board cannot adjudicate the claim without risk of prejudicing the Veteran.  On remand, any temporary file held by the RO or AMC must be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the current claims file any temporary file maintained by the AMC or RO, as well as the VA Form 9 that the Veteran has submitted (with respect to her headache claim).

2. Determine the Veteran's dates of Army Reserve service from December 1978 to June 1979, and from 1986 to 1991, to include any periods of ACDUTRA.  [A statement showing only retirement points will not suffice.]  In so doing, also associate with the claims folder any additional service personnel records that may be available.  If no such records are available, specific confirmation of that fact should be noted in the claims folder, and the Veteran should be so informed. 

3. Obtain any STRs of the Veteran from the National Personnel Records Center (NPRC) that may be available, to include records from December 1978 to June 1979 and from January to May 1991, and associate them with the claims file.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  

4. Schedule an appropriate VA examination to determine the nature, extent, and etiology of the Veteran's  hypertension.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation should be made in the evaluation report that this review has taken place.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by her and others since service, review the record, and offer the following opinions:

a) Whether it is at least as likely as not, i.e., 50 percent or greater probability, that the currently diagnosed hypertension had its clinical onset during service or is otherwise related to either period of active duty service?  In answering this question, the examiner should address the August and September 1980 STRs showing elevated blood pressure readings.  

b) Whether it is at least as likely as not, i.e., 50 percent or greater probability, that the Veteran's hypertension was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected PTSD?  [If the Veteran is found to have hypertension that is aggravated by her service-connected PTSD, the examiner should quantify the approximate degree of aggravation.]  In answering this question, the examiner should address any  articles submitted by the Veteran.

A complete rationale for all opinions should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. After completing the above, and any other development deemed necessary, readjudicate the remaining claims on appeal.  If any of the benefits sought remain denied, issue an SSOC and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2011).  She has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


